NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MICHAEL J. CANAPE; DEBORAH                   )
CANAPE; CANAPE ENTERPRISES,                  )
LLC; and ALPHA INSURANCE, LLC,               )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-4623
                                             )
DANIEL SAMP; SAMP INSURANCE                  )
AGENCY, INC.; and PURPOSE                    )
INSURANCE AGENCY, INC.,                      )
                                             )
             Appellees.                      )
                                             )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

John S. Koda of Brick Business Law, P.A.,
Tampa, for Appellants.

Bradford Petrino of Korshak & Associates,
P.A., Casselberry, for Appellees.


PER CURIAM.


             Affirmed.


VILLANTI, LaROSE, and SLEET, JJ., Concur.